Case 1:19-cv-04977-JPC Document 114-7 Filed 02/08/21 Page 1 of 13




                      EXHIBIT 7
Case 1:19-cv-04977-JPC Document 114-7 Filed 02/08/21 Page 2 of 13

                    IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK




         ROY STEWART MOORE, et al

                     Plaintiffs,

         v.                              Index No. 19 Civ. 4977(ALC)

         SACHA BARON COHEN, et al

                   Defendants.
         _____________________________________________________




                                                            CONFIDENTIAL

                       REMOTE VIDEO DEPOSITION BY VIDEOCONFERENCE

                                                SACHA NOAM BARON COHEN


                                                            TAKEN ON
                                         WEDNESDAY, JANUARY 13, 2021
                                                           2:01 P.M.


                                              LOS ANGELES, CALIFORNIA
     Case 1:19-cv-04977-JPC   Document 114-7 Filed 02/08/21 Page 3 of 13 Page 2
                      Sacha Baron Cohen January 13, 2021 NDT Assgn # 35978-1

 1                                 APPEARANCES

 2

 3 Appearing on behalf of the Plaintiff:

 4 LARRY E. KLAYMAN, ESQUIRE

 5 Klayman Law Group, P.A.

 6 2020 Pennsylvania Avenue NW, Suite 345

 7 Washington, DC 20006

 8 (310) 595-0800

 9 leklayman@gmail.com

10

11 Appearing on behalf of the Plaintiff:

12 MELISSA L. ISAAK, ESQUIRE

13 Isaak Law Firm

14 2815-B Zelda Road

15 Montgomery, AL 36106

16 (334) 262-8200

17 melissa@protectingmen.com

18

19

20

21

22

23

24

25
     Case 1:19-cv-04977-JPC   Document 114-7 Filed 02/08/21 Page 4 of 13 Page 3
                      Sacha Baron Cohen January 13, 2021 NDT Assgn # 35978-1

 1                            APPEARANCES CONTINUED

 2

 3 Appearing on behalf of the Defendants:

 4 ELIZABETH A. MCNAMARA, ESQUIRE

 5 Davis Wright Tremaine, LLP

 6 1251 Avenue of the Americas, 21st Floor

 7 New York, NY 10020

 8 (212) 489-8230

 9 (212) 489-8340 (Fax)

10 lizmcnamara@dwt.com

11

12 Appearing on behalf of the Defendants:

13 ERIC FEDER, ESQUIRE

14 Davis Wright Tremaine, LLP

15 1301 K Street NW, Suite 500 East

16 Washington, DC 20005

17 (202) 973-4273

18 (202) 973-4499 (Fax)

19 ericfeder@dwt.com

20

21

22

23

24

25
     Case 1:19-cv-04977-JPC   Document 114-7 Filed 02/08/21 Page 5 of 13 Page 4
                      Sacha Baron Cohen January 13, 2021 NDT Assgn # 35978-1

 1                            APPEARANCES CONTINUED

 2

 3 Appearing on behalf of the Defendants:

 4 RUSSELL SMITH, ESQUIRE

 5 SmithDehn LLP

 6 381 Park Avenue South, 7th Floor

 7 New York, NY 10016

 8 (212) 370-1843

 9 (866) 605-6760 (Fax)

10 rsmith@smithdehn.com

11

12 Also Present:

13 Roy Moore, Plaintiff

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cv-04977-JPC   Document 114-7 Filed 02/08/21 Page 6 of 13
                        Sacha Baron Cohen January 13, 2021 NDT Assgn # 35978-1   Page 5

 1                                         INDEX

 2                                                                       Page

 3

 4 EXAMINATION BY MR. KLAYMAN                                             10

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cv-04977-JPC   Document 114-7 Filed 02/08/21 Page 7 of 13
                        Sacha Baron Cohen January 13, 2021 NDT Assgn # 35978-1   Page 6

 1 CERTIFIED QUESTIONS

 2

 3 PAGE 11, LINE 3:

 4         Q.     In fact, in your show "Who Is America?" you

 5 deceived people to come on the show including my client,

 6 Moore.

 7

 8 PAGE 28 LINE 3:

 9           Q.     So someone else came -- are you saying

10 else came up with the concept first?

11

12 PAGE 36 LINE 1:

13         Q.     That's the character that you've used in

14 America?"; correct?            When you interviewed persons, you

15 in disguise; correct?

16

17 PAGE 40 LINE 17:

18         Q.     The reason that you had all of these companies

19 that we've listed, that you own them, is to insulate

20 yourself from personal liability; correct?

21

22 PAGE 51 LINE 25

23         Q.     What -- what did Yerushalayim TV do to reach

24 Hasidic community when it was in existence?

25
     Case 1:19-cv-04977-JPC   Document 114-7 Filed 02/08/21 Page 8 of 13
                        Sacha Baron Cohen January 13, 2021 NDT Assgn # 35978-1   Page 7

 1                                       EXHIBITS

 2 Exhibit                                                               Page

 3

 4      1         CONSENT AGREEMENT                                       13

 5

 6      2         DEFENDANTS PRODUCED DOCUMENTS                           45

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cv-04977-JPC   Document 114-7 Filed 02/08/21 Page 9 of 13
                        Sacha Baron Cohen January 13, 2021 NDT Assgn # 35978-1   Page 8

 1                            CONFIDENTIAL

 2       REMOTE VIDEO DEPOSITION BY VIDEOCONFERENCE

 3                     SACHA NOAM BARON COHEN

 4                              TAKEN ON

 5                WEDNESDAY, JANUARY 13, 2021

 6                              2:01 P.M.

 7

 8              THE VIDEOGRAPHER:         We are on the record.

 9 The time is 2:01 p.m.          The date is January 13th,

10 2021. This is the beginning of the deposition of

11 Sacha Baron Cohen.         The case caption is Roy Moore

12 vs. Sacha Baron Cohen. Will counsel introduce

13 yourselves and state whom           you represent.

14              MR. KLAYMAN:       Larry Klayman for the

15 plaintiffs, Chief Justice Roy Moore and Kayla Moore,

16 his wife.     And with me is Melissa Isaak.              She may

17 introduce herself too.          She is of counsel to me and

18 also counsel to Chief Justice Roy Moore and Kayla

19 Moore.

20              MS. MCNAMARA:        I'm Elizabeth McNamara of

21 Davis Wright Tremaine representing all the

22 defendants in this action including the witness.

23 And I have with me my colleague Eric Feder and also

24 Russell Smith who is an individual attorney for Mr.

25 Baron Cohen.
     Case 1:19-cv-04977-JPC   Document 114-7 Filed 02/08/21 Page 10 of 13
                        Sacha Baron Cohen January 13, 2021 NDT Assgn # 35978-1   Page 9

 1              MR. KLAYMAN:        I just want to put on the

 2 record right now that if there are any objections,

 3 that -- that should not count to our time of one

 4 hour.    I don't know if there will be any objections,

 5 but that's our position in that regard.                 Is that

 6 agreeable, Ms. McNamara?

 7              MS. MCNAMARA:        I don't think that is a

 8 normal course for a deposition.              Hopefully, there --

 9 you will not cause the need of -- of -- of wordy

10 objections.      I will endeavor to make my objections

11 very concise, so it should not interfere with the

12 time.    But I don't think that should be a problem.

13              MR. KLAYMAN:        And I -- we'll -- we'll see

14 how it goes.       If necessary, I'll have to ask for

15 more time with the Court. I would hope that we would

16 also not make speaking objections, which is not

17 proper under litigation practice.               I would ask you

18 not to do that.        Okay?

19              THE VIDEOGRAPHER:         Okay.     The court

20 reporter will now swear in the witness.

21              THE REPORTER:        Thank you.       Mr. Baron

22 Cohen, can I please have you raise your right hand,

23 sir.

24              THE DEPONENT:        Yes.

25              THE REPORTER:        Thank you.       Do you solemnly
     Case 1:19-cv-04977-JPC   Document 114-7 Filed 02/08/21 Page 11 of 13 Page 10
                       Sacha Baron Cohen January 13, 2021 NDT Assgn # 35978-1

 1 swear or affirm under the penalty of perjury that

 2 you are Sacha Baron Cohen, and that the testimony

 3 you're about to provide will be the truth, the whole

 4 truth, and nothing but the truth?

 5              THE DEPONENT:      I do.

 6              THE REPORTER:      Thank you.

 7 SACHA NOAM BARON COHEN, having been duly sworn, was

 8 examined, and testified as follows:

 9 EXAMINATION

10 BY MR. KLAYMAN:

11       Q.     Please state your name. Please state your

12 full name.

13       A.    I am Sacha Noam Baron Cohen.

14       Q.     How is Noam spelled?

15       A.    N for nobody, O for orange, A for anybody,

16 M for mother.

17       Q.     You are aware that you're under oath.             Are

18 -- are you not Mr. Sacha Baron Cohen?

19       A.    Yes, I am.

20       Q.     Have you ever been deposed before?

21       A.    I do not recall that I have been.

22       Q.     Have you ever testified in a trial in

23 court?

24       A.    Only on screen in a movie representation

25 of a courtroom.
     Case 1:19-cv-04977-JPC   Document 114-7 Filed 02/08/21 Page 12 of 13 Page 30
                       Sacha Baron Cohen January 13, 2021 NDT Assgn # 35978-1

 1 have done over the last 20 or so years has been a

 2 group effort -- not only a team of writers and

 3 producers, but to actually enact it, we have a team

 4 of excellent lawyers and business managers,

 5 accountants, and, obviously, the crew.             And --

 6 BY MR. KLAYMAN:

 7        Q.   So someone else came -- are you saying

 8 someone else came up with the concept first?

 9        A.   That is not what I said.

10             MR. KLAYMAN:       Certify this.      We didn't get

11 a response.

12 BY MR. KLAYMAN:

13        Q.   Now, you are the owner of La Quinta

14 Entertainment, LLC; correct?          Sole owner.

15        A.   Yes, I am.      To my knowledge.

16        Q.   You are the sole owner of Please You Can

17 Touch Me, LLC; correct?         Or Please You Can Touch,

18 LLC.

19        A.   For the record, it's "Please You Can

20 Touch."

21        Q.   Yes.

22        A.   Not "Please You Can Touch Me."

23        Q.   And you are the sole owner.

24        A.   Yes, I am.

25        Q.   And you are the sole owner of Greenpark
     Case 1:19-cv-04977-JPC   Document 114-7 Filed 02/08/21 Page 13 of 13 Page 31
                       Sacha Baron Cohen January 13, 2021 NDT Assgn # 35978-1

 1 Television?

 2       A.    Yes, I believe I am.

 3       Q.    And you were the sole owner, while it was

 4 in existence, of Yerushalayim TV; correct?

 5       A.    Yes.    That is correct.

 6       Q.    And you are the sole -- sole owner of

 7 Front Line Strategies; correct?

 8       A.    I have never heard of that company.

 9       Q.    Okay.    Now, turning back to the Agreement,

10 Exhibit 1, Bates Number 17.

11       A.    What -- what -- what is -- what is -- if

12 you don't mind me asking, what is -- I know that you

13 are the lawyer, so what is Front Line Strategies?                I

14 -- I'm not aware of the existence of that.

15       Q.    We'll -- we'll get to that.           We'll get to

16 that. Turning back to Exhibit 1, Bates Number 17,

17 paragraph 1, "The participant agrees to be filmed

18 and audiotaped by the producer for a reality-style

19 television series.       It is understood that the

20 producer hopes to reach a young adult audience by

21 using entertainment content and format." Now,

22 looking down at the bottom of the Agreement, which

23 is signed by Yerushalayim TV, it does not say that

24 Yerushalayim TV is the producer; does it?

25             MS. MCNAMARA:       Objection.     I -- I instruct
